Citation Nr: 1000243	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Wichita, 
Kansas RO.  A transcript of the hearing is of record.

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected rosacea is manifested by 
monthly flare-ups with small pustules of the scalp, 
significant redness of the paranasal, cheeks and chin area 
and erythema of the neck involving approximately 5 percent of 
the Veteran's total body surface area and 38 percent of 
exposed area.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for rosacea have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

The Board decision dated in February 2008 granted the 
Veteran's service connection claim for rosacea; therefore, 
the claim is now substantiated.  As such, the Veteran's 
filing of an appeal as to the rating determination by the RO 
in June 2008 does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required for the 
initial higher rating for residuals of meningitis and the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of the Veteran's claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment 
records, private treatment records and a VA examination dated 
in January 2008.  

The January 2008 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining oral history and a physical examination 
of the Veteran.  The examiner documented in detail the 
symptoms of rosacea and the effect those symptoms have on his 
occupational functioning and daily activities.  The Board 
recognizes that where the claimed disorder, such as the 
Veteran's rosacea, is cyclical or fluctuating in severity, VA 
must offer an examination during an active stage of the 
disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding 
that 'it is the frequency and duration of the outbreaks and 
the appearance and virulence of them during the outbreaks 
that must be addressed.").  The frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed, 
and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling.  Ardison, 6 
Vet. App. at 408; Bowers, 2 Vet. App. at 676.  In this case, 
it appears that the January 2008 VA examination was conducted 
during an active stage of the skin disorder.  Accordingly, 
the Board concludes that the examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
the Veteran has not identified further available relevant 
evidence not already of record.  Therefore, the Board finds 
that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

II. Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

The Board notes that rosacea is not specifically listed in 
the rating schedule; therefore, it is rated analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptoms, are closely related.  
See 38 C.F.R. §4.20.  The Veteran's rosacea is currently 
rated as noncompensable by analogy to disfigurement of the 
head, face, or neck under 38 C.F.R. § 4.118, Diagnostic Code 
7800.  Under Diagnostic Code 7800, ratings may be based on 
the number of characteristics of disfigurement present.  The 
eight characteristics of disfigurement, as listed in Note 1, 
include the following: (1) scar five or more inches (13 or 
more centimeters) in length; (2) scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); (7) underlying soft tissue missing 
in an area exceeding six square inches (39 square 
centimeters); and (8) skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters).  A 
rating of 10 percent requires one characteristic of 
disfigurement.  A rating of 30 percent is warranted where 
there are two or three characteristics of disfigurement, a 
rating of 50 percent is warranted where there are four 
characteristics of disfigurement, and a rating of 80 percent 
is warranted where there are six or more characteristics of 
disfigurement.  Ratings of 30, 50, and 80 percent are also 
warranted where there is visible or palpable tissue loss and 
additional symptomatology.

The Veteran was provided with a VA examination in January 
2008.  The Veteran reported that his rosacea has been 
constant, but it sometimes improves and sometimes gets worse.  
He denied any current treatment to include any topical 
steroids or immunosuppressive drugs.  The Veteran denied any 
light therapy, UVB, PUVA or electron beam therapy.  The 
Veteran described that his rosacea is pruritic and turns his 
skin quite red, but he denied fevers or weight loss.  
Physical evaluation of the Veteran revealed that he had very 
small pustules involving the scalp that do not appear to be 
infectious.  The paranasal, checks and chin area showed 
significant redness, but no evidence of pustular lesions.  
The examiner noted small telangiectasia on the cheeks of the 
face bilaterally.  The neck also appeared to be involved with 
erythema, but no obvious pustular lesions.  The examiner 
determined that the total area of involvement was 
approximately 38 percent of exposed area and 5 percent of 
total area.  

An April 2008 letter from the Veteran's private dermatologist 
provides a diagnosis of rosacea of the nose.  He prescribed a 
topical treatment, Noritate, for the rosacea.  

During the November 2009 Board hearing, the Veteran testified 
that his rosacea has flare-ups.  It usually becomes worse 
with stress, windy weather, and in the summer.  He testified 
that he gets eruptions on the face approximately once a 
month.  When these eruptions occur, the Veteran reported that 
he does not seek medical attention, but he will use a 
prescribed ointment.  The Veteran testified that it affects 
about 40 percent of his face.  

Based on the evidence of record, the most pertinent of which 
was discussed above, the Board finds that the Veteran is not 
entitled to a compensable rating under Diagnostic Code 7800.   
The evidence of record indicates that the Veteran does not 
have a scar five or more inches (13 or more centimeters) in 
length, a scar at least one-quarter inch (0.6 centimeters) 
wide at the widest part, surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue, 
hypo- or hyper-pigmented skin in an area exceeding six square 
inches (39 square centimeters); abnormal skin texture 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters),  
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters) or indurated and 
inflexible skin in an area exceeding six square inches (39 
square centimeters).  Thus, the Veteran does not have at the 
minimum one characteristic of disfigurement.  

Nonetheless, the Board has considered whether the Veteran's 
rosacea should be considered under other diagnostic codes for 
skin disabilities.  The Board notes that the Veteran's 
representative has argued that that the Veteran's rosacea is 
analogous to eczema and it should be rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  The Board finds that the 
Veteran's rosacea is analogous to eczema as they both affect 
the skin and can have similar symptoms.   

Under Diagnostic Code 7806, a 10 percent rating is warranted 
where the evidence shows exposure to at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 
percent rating is for dermatitis or eczema that affects 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas, or where systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months.  Id.  A maximum rating of 60 percent is 
warranted for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Id.
 
The examiner in January 2008 noted that the Veteran had small 
pustules of the scalp, significant redness of the paranasal, 
cheeks and chin area, small telangiectasia on the cheeks and 
erythema of the neck involving approximately 5 percent of the 
Veteran's total body surface area and 38 percent of exposed 
area.  The Veteran reported that he has a flare-up 
approximately once a month.  The Veteran was prescribed 
Noritate to treat the rosacea.  There is no medical evidence 
that the Veteran has been prescribed corticosteroids or other 
immunosuppressive drugs to treat his rosacea.  As the medical 
evidence shows that the rosacea affects between 20 to 40 
percent of exposed areas, the Board finds that the Veteran's 
service-connected rosacea warrants a 30 percent disability 
rating under Diagnostic Code 7806 during the entire appeals 
period.
 
The Board has considered whether a staged rating is 
appropriate in this case.  The Board has reviewed the most 
severe manifestations of the Veteran's rosacea and a staged 
rating would not serve to benefit the Veteran.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of meningitis is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's rosacea with the established 
criteria found in the rating schedule for eczema shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board notes that 
the Veteran is employed as a building systems technician at 
Kansas State University.  There is no indication in the 
record that the Veteran's skin disorder has caused marked 
interference with employment.  In addition, the evidence 
shows that the Veteran's rosacea has not necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to an initial disability rating of 30 percent for 
rosacea is granted for the entire appeals period.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim of entitlement to an initial compensable rating for 
bilateral hearing loss.

The Veteran was provided with a VA examination for his 
bilateral hearing loss in January 2008.  During the Board 
hearing, the Veteran testified that his bilateral hearing 
loss has become worse since his last examination.  See Travel 
Board hearing transcript at 5.  In addition, the Veteran 
provided a March 2008 audiogram that indicates that the 
Veteran's hearing loss may have becomes worse.  The U.S. 
Court of Appeals for Veterans Claims has held that "[w]here 
the veteran claims a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must 
provide a new examination."  Olson v. Principi, 3 Vet. App. 
480, 482 (1992).  Thus, the Board finds that the Veteran 
should be provided with a new examination regarding his 
bilateral hearing loss. 



Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination by an audiologist to 
determine the nature and current level 
of severity of his service-connected 
bilateral hearing loss.  The examiner 
should also discuss how the Veteran's 
hearing loss affects occupational 
functioning and daily activities.  The 
examiner should review the March 2008 
private audiogram of record, and 
interpret the chart provided in the 
report, providing the exact decibel 
results at 500, 1000, 2000, 3000, and 
4000 Hertz.  The claims file must be 
made available to the examiner.  A 
complete rationale for all opinions 
expressed must be provided.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to a compensable 
rating for bilateral hearing loss, 
based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


